Exhibit 10.2

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of November 21, 2017 (this “Agreement”), is
entered into by and among Talos Energy LLC, a Delaware limited liability company
(“Parent”), Stone Energy Corporation, a Delaware corporation (the “Company”),
and MacKay Shields LLC (the “Investment Manager”), in its capacity as investment
manager on behalf of the Company Stockholders (as defined herein) and (to the
extent expressly set forth herein) in its individual capacity, and Parent, the
Company, and the Company Stockholders are each sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, on the date hereof certain clients of the Investment Manager
Beneficially Own (as defined herein) shares of common stock, par value $0.01 per
share (the “Common Stock”), of the Company, which clients are referred to herein
collectively as the “Company Stockholders” (provided that, for the avoidance of
doubt, “Company Stockholders” shall not include any person or entity (i) that is
not a client of the Investment Manager as of the date hereof or (ii) whose
shares of Common Stock are not included in the aggregate number indicated on
Schedule A attached hereto);

WHEREAS, on the date hereof the Company Stockholders in the aggregate
Beneficially Own the number of shares of Common Stock as is indicated on
Schedule A attached hereto (such shares of Common Stock so indicated,
the “Company Common Stock”);

WHEREAS, as of the date hereof the Investment Manager has been appointed by the
Company Stockholders as an investment manager with the authority to exercise
voting power with respect to their shares of Company Common Stock;

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Talos Production LLC, a Delaware limited liability company, the Company,
Sailfish Energy Holdings Corporation, a Delaware corporation and a wholly owned
direct subsidiary of Sailfish (“New Sailfish”), Sailfish Merger Sub Corporation,
a Delaware corporation and a direct wholly owned subsidiary of New Sailfish, are
entering into a Transaction Agreement (such agreement, amended from time to
time, the “Transaction Agreement”), that provides, among other things, for the
combination of the Green Entities with the Company, the merger of the Company
with Merger Sub, the conversion of Sailfish Common Stock into the right to
receive New Sailfish Common Stock and the issuance of New Sailfish Common Stock
to current owners of the Equity Interests of Green Energy and certain of their
Affiliates, in each case upon the terms and subject to the conditions set forth
in the Transaction Agreement (such transactions and each other act or
transaction contemplated by the Transaction Agreement collectively, the
“Transactions”);

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Transaction Agreement, Parent has required that the Investment Manager
agree, and the Investment Manager has agreed, to enter into this Agreement with
respect to all shares of Company Common Stock that the Company Stockholders
Beneficially Own; and

WHEREAS, Parent desires that the Investment Manager (on behalf of the Company
Stockholders) agree, and the Investment Manager (on behalf of the Company
Stockholders) is



--------------------------------------------------------------------------------

willing to agree, subject to the limitations herein, not to Transfer (as defined
below) any of the Subject Securities (as defined below), and to vote the Subject
Securities in a manner so as to facilitate consummation of the Transactions.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Transaction
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 under the
Exchange Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (in each case,
irrespective of whether or not such Rule is actually applicable in such
circumstance), provided, however, that securities shall only be considered to be
Beneficially Owned by a Company Stockholder for purposes of this Agreement to
the extent that (i) the Investment Manager has sole discretionary management
authority of such securities that includes the sole authority to vote and
(ii) any such securities are not on loan pursuant to a securities lending
program. For the avoidance of doubt, “Beneficially Own” shall also include
record ownership of securities where such record ownership satisfies the
conditions of the proviso to the immediately preceding sentence.

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Transaction Agreement shall be terminated pursuant
to Article 9 thereof, or (c) the termination of this Agreement by mutual written
consent of the Parties.

“Permitted Transfer” shall mean, in each case, with respect to each Company
Stockholder, so long as (a) such Transfer is in accordance with applicable Law
and such Company Stockholder is, and at all times has been, in compliance with
this Agreement and (b) (i) prior to such Company Stockholder delivering the
written consent pursuant to Section 3.1(a) below, any Transfer of Subject
Securities by the Company Stockholder to another Company Stockholder or to an
Affiliate of such Company Stockholder, so long as such Affiliate, in connection
with, and prior to, such Transfer, executes a joinder to this Agreement, in form
and substance reasonably acceptable to Parent, pursuant to which such Affiliate
agrees to become a party to this Agreement and be subject to the restrictions
and obligations applicable to such Company Stockholder and otherwise become a
party for all purposes of this Agreement or (ii) after such Company Stockholder
has delivered the written consent pursuant to Section 3.1(a) below, any Transfer
of Subject Securities by the Company Stockholder to another Person, so long as
such Person, in connection with, and prior to, such Transfer, executes a joinder
to this Agreement, in form and substance reasonably acceptable to Parent,
pursuant to which such Person agrees to become a party to this Agreement and be
subject to the restrictions and obligations applicable to such Company
Stockholder and otherwise become a party for all purposes of this Agreement;
provided that no such Transfer shall relieve the transferring

 

-2-



--------------------------------------------------------------------------------

Company Stockholder from its obligations under this Agreement if less than all
of such Company Stockholder’s Common Stock is transferred, other than with
respect to the Company Common Stock transferred in accordance with the foregoing
provision.

“Subject Securities” shall mean, collectively, shares of Company Common Stock
and New Company Common Stock.

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any capital stock or interest in any capital
stock (or any security convertible or exchangeable into such capital stock),
including in each case through the Transfer of any Person or any interest in any
Person or (b) in respect of any capital stock or interest in any capital stock,
to enter into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of such capital stock or
interest in capital stock, whether any such swap, agreement, transaction or
series of transaction is to be settled by delivery of securities, in cash or
otherwise. For purposes of this Agreement, “capital stock” shall include
interests in a partnership or limited liability company.

2. Agreement to Retain Subject Securities.

2.1 Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer and so long as the Investment Manager remains the legal owner,
beneficial owner and/or investment advisor or manager of or with power and/or
authority to bind such Company Stockholder, from the date hereof until the
Expiration Time, the Investment Advisor shall not (on behalf of any Company
Stockholder), with respect to any Subject Securities Beneficially Owned by such
Company Stockholder, (a) Transfer any such Subject Securities, or (b) deposit
any such Subject Securities into a voting trust or enter into a voting agreement
or arrangement with respect to such Subject Securities or grant any proxy
(except as otherwise provided herein or to grant a revocable proxy to the
Company’s proxy holders to vote or cause to be voted the Subject Securities in
accordance with this Agreement) or power of attorney with respect thereto.

2.2 Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining or otherwise prohibiting the Company Stockholders or their Affiliates
from (a) consummating the transactions contemplated by the Transaction Agreement
or (b) taking any action pursuant to Section 3 or Section 5, then so long as the
Investment Manager remains the legal owner, beneficial owner and/or investment
advisor or manager of or with power and/or authority to bind such Company
Stockholder, (i) the obligations of the Investment Advisor (on behalf of the
Company Stockholders) set forth in Section 3 and the irrevocable proxy and power
of attorney in Section 5 shall be of no force and effect for so long as such
order is in effect and, in the case of clause (b), solely to the extent such
order restrains, enjoins or otherwise prohibits the Investment Advisor (on
behalf of such Company Stockholder) from taking any such action, and (ii) the
Investment Advisor (on behalf of each Company Stockholder) shall cause the
Subject Securities to not be represented in person

 

-3-



--------------------------------------------------------------------------------

or by proxy at any meeting at which a vote of such Company Stockholder on the
Transactions is requested. Notwithstanding anything to the contrary in this
Section 2.2, the restrictions set forth in Section 2.1 shall continue to apply
with respect to the Subject Securities until the Expiration Time.

2.3 Additional Purchases; Adjustments. The Investment Manager agrees (on behalf
of each Company Stockholder) that any shares of Common Stock for which such
Company Stockholder acquires Beneficial Ownership after the execution of this
Agreement and prior to the Expiration Time (the “New Company Common Stock”)
shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Company Common Stock, and the Investment Manager
shall promptly notify Parent of the existence of any such New Company Common
Stock. In the event of any stock split, stock dividend, merger, reorganization,
recapitalization, reclassification, combination, exchange of shares or the like
of the capital stock of the Company affecting the Subject Securities, the terms
of this Agreement shall apply to the resulting securities.

2.4 Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of such Company Stockholder’s Subject Securities shall occur,
the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Securities subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement.

3. Agreement to Vote and Approve.

3.1 Approval. From and after the date hereof until the Expiration Time, the
Investment Manager irrevocably and unconditionally agrees (on behalf of the
Company Stockholders) that it shall:

(a) within two (2) Business Days after the Registration Statement becomes
effective under the Securities Act (but, for the avoidance of doubt, not until
such Registration Statement becomes effective and the definitive consent
solicitation statement/prospectus contained therein is delivered to it), deliver
(or cause to be delivered) a written consent pursuant to Section 228 of the
Delaware General Corporation Law and Article Twelfth of the Sailfish Amended and
Restated Certificate of Incorporation covering all of the Subject Securities
approving and adopting the Transactions, the Transaction Agreement and any other
matters necessary for consummation of the Transactions and the other
transactions contemplated in the Transaction Agreement (each a “Transaction
Proposal”);

(b) at every meeting of the stockholders of the Company called with respect to
any of the following matters, and at every adjournment or postponement thereof,
it shall and shall cause each applicable holder of record on any applicable
record date to (including via proxy), vote the Subject Securities: in favor of
(i) any Transaction Proposal, and (ii) if an adjournment or postponement is
required by the Transaction Agreement or approved by the Board of Directors of
the Company, any proposal to adjourn or postpone such meeting of stockholders of
the Company to a later date if there are not sufficient votes to approve the
Transactions; and

 

-4-



--------------------------------------------------------------------------------

(c) at every meeting of the stockholders of the Company called with respect to
any of the following matters, and at every adjournment or postponement thereof,
and on every action or approval by written consent of the stockholders of the
Company with respect to any of the following matters, it shall, and shall cause
each applicable holder of record on any applicable record date to (including via
proxy), vote the Subject Securities against (i) any action or agreement that
would reasonably be expected to result in any condition to the consummation of
the Transactions set forth in Article 8 of the Transaction Agreement not being
fulfilled, (ii) any Competing Proposal, (iii) any action which could reasonably
be expected to materially delay, materially postpone or materially adversely
affect the consummation of the transactions contemplated by the Transaction
Agreement, including the Transactions, or dilute, in any material respect, the
benefit of the transactions contemplated thereby to Parent or to Parent’s
members and (iv) any action which could reasonably be expected to result in a
breach of any representation, warranty, covenant or agreement of the Company in
the Transaction Agreement.

3.2 Change of Recommendation. Notwithstanding anything to the contrary in this
Agreement, if at any time from and after the date hereof until the Expiration
Time there occurs a Change of Recommendation pursuant to Section 7.05(e)(iii) or
Section 7.05(e)(iv) of the Transaction Agreement (a “Change of Recommendation
Event”), then the Investment Advisor’s obligation (on behalf of each Company
Stockholder) to deliver a written consent in accordance with Section 3.1(a) and
to vote its Subject Securities in accordance with Section 3.1(b), shall be
limited to the number of shares of Subject Securities held by such Company
Stockholder, rounded down to the nearest whole share, equal to the product of
(a) such Company Stockholder’s Pro Rata Share multiplied by (b) the Covered
Company Common Stock (such amount for each Company Stockholder, the “Covered
Securities”); provided that all other obligations and restrictions contained in
this Agreement, including those set forth in Section 3.1(c), shall continue to
apply to all of such Company Stockholder’s Subject Securities; provided,
further, however, that if a Change of Recommendation Event occurs,
notwithstanding any other obligations hereunder, the Investment Advisor (on
behalf of each Company Stockholder) shall be expressly permitted to deliver a
written consent covering, or vote, its Subject Securities that are not Covered
Securities in its sole discretion with respect to any Transaction Proposal. For
purposes of this Agreement, (i) the “Covered Company Common Stock” shall mean
the total number of shares of Subject Securities outstanding as of the record
date of the applicable stockholder meeting or established by the Company with
respect to any action by written consent, as applicable, multiplied by 0.35 and
(ii) such Company Stockholder’s “Pro Rata Share” shall be 0.34.

3.3 Conditions to Vote and Approval. The Investment Advisor’s obligations (on
behalf of the Company Stockholders) under Section 3.1 above shall be conditioned
upon the Transaction Agreement and the Transactions contemplated thereby being
in conformance in all material respects with the Transaction Agreement attached
hereto as Exhibit A, including with respect to the Franklin/MacKay Debt
Exchange, and the ownership percentage of New Sailfish Common Stock by the
former Sailfish stockholders upon consummation of the Transactions being no less
than 37%.

4. Rights Unaffected. Nothing contained herein shall limit the rights of a
Company Stockholder (or any Affiliate of the Investment Advisor) who is also a
MacKay Bondholder under the Sailfish Notes or constitute an amendment or waiver
of any provision of the Sailfish Notes.

 

-5-



--------------------------------------------------------------------------------

5. Irrevocable Proxy. By execution of this Agreement, the Investment Advisor (on
behalf of each Company Stockholder) hereby appoints and constitutes Parent,
until the Expiration Time (at which time this proxy shall automatically be
revoked), with full power of substitution and resubstitution, as such Company
Stockholder’s true and lawful attorney-in-fact and proxy (which proxy is
irrevocable and which appointment is coupled with an interest, including for
purposes of Section 212 of the Delaware General Corporation Law), to the fullest
extent of such Company Stockholder’s rights with respect to the Subject
Securities Beneficially Owned by such Company Stockholder, to vote (or exercise
a written consent with respect to) such Subject Securities solely with respect
to the matters set forth in Section 3 hereof and each Company Stockholder shall
retain the authority to vote its Subject Securities on all other matters;
provided, however, that the foregoing shall only be effective if the Investment
Advisor (on behalf of such Company Stockholder) fails to be counted as present,
to consent or to vote such Company Stockholder’s Subject Securities, as
applicable, in accordance with this Agreement; provided, further, however, that
if at any time from and after the date hereof until the Expiration Time there
occurs a Change of Recommendation Event, then the irrevocable proxy contemplated
by this Section 5 shall terminate and cease to be effective with respect to all
Subject Securities other than the Covered Securities.

6. Representations and Warranties of the Investment Manager. The Investment
Manager hereby represents and warrants to Parent as follows:

6.1 Due Authority. The Investment Manager has the full power and authority to
make, enter into and carry out the terms of this Agreement on behalf of the
Company Stockholders and to grant the irrevocable proxy as set forth in
Section 5 hereof. This Agreement has been duly and validly executed and
delivered by the Investment Manager and constitutes a valid and binding
agreement of the Investment Manager enforceable against it in accordance with
its terms. The Investment Advisor has all necessary investment or voting
discretion with respect to the shares of Company Common Stock and has the power
and authority to bind the Company Stockholders with respect to their respective
shares of Company Common Stock to the terms of this Agreement.

6.2 Ownership of the Company Common Stock. As of the date hereof, the Company
Stockholders (a) Beneficially Own the number of shares of Company Common Stock
indicated on Schedule A attached hereto, free and clear of any and all
Encumbrances, other than those created by this Agreement, and (b) have delegated
sole voting power to the Investment Manager over all of such shares. Schedule A
attached hereto does not include any shares of Company Common Stock subject to a
securities lending plan on the date hereof for any Company Stockholder. As of
the date hereof, no Company Stockholder Beneficially Owns any capital stock or
other securities of the Company other than (i) the shares of Company Common
Stock included in the total set forth on Schedule A attached hereto and
(ii) shares of Common Stock subject to a securities lending plan. As of the date
hereof, no Company Stockholder Beneficially Owns any rights to purchase or
acquire any shares of capital stock of the Company.

6.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by the Investment Manager (to
the extent in its individual capacity) does not, and the performance by the
Investment Manager in such capacity of the obligations under this Agreement and
the compliance by the Investment

 

-6-



--------------------------------------------------------------------------------

Manager in such capacity with any provisions hereof do not and will not:
(i) conflict with or violate any Law applicable to the Investment Manager, or
(ii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a Encumbrance on any of the shares of Company Common Stock
Beneficially Owned by any Company Stockholder pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Investment Manager is a party or by
which the Investment Manager is bound.

(b) The execution and delivery of this Agreement by the Investment Manager on
behalf of the Company Stockholders does not, and the performance by the
Investment Manager (on behalf of the Company Stockholders) of the obligations
under this Agreement and the compliance by the Investment Manager (on behalf of
the Company Stockholders) with any provisions hereof do not and will not, to the
best of the Investment Manager’s knowledge: (i) conflict with or violate any Law
applicable to such Company Stockholder, or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a
Encumbrance on any of the shares of Company Common Stock Beneficially Owned by
any Company Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which any Company Stockholder is a party or by which any Company
Stockholder is bound.

(c) To the best of the Investment Manager’s knowledge, no consent, approval,
order or authorization of, or registration, declaration or filing with, any
Governmental Entity or any other Person, is required by or with respect to the
Investment Manager or any Company Stockholder in connection with the execution
and delivery of this Agreement or the consummation by the Investment Manager (on
behalf of such Company Stockholder) of the transactions contemplated hereby.

6.4 Absence of Litigation. To the best of the Investment Manager’s knowledge,
there is no Proceeding pending or threatened against or affecting, the
Investment Manager or any Company Stockholder that could reasonably be expected
to materially impair or materially adversely affect the ability of the
Investment Manager (whether individually or on behalf of any Company
Stockholder) to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

7. Termination. This Agreement shall terminate and shall have no further force
or effect immediately as of and following the Expiration Time, provided,
however, that the termination of this Agreement shall not relieve any Party from
any liability for any inaccuracy in or breach of any representation, warranty,
or covenant contained in this Agreement.

8. Notice of Certain Events. The Investment Manager shall notify Parent in
writing promptly of (a) any fact, event or circumstance that would cause, or
reasonably be expected to cause or constitute, a breach in any material respect
of the representations and warranties of each Company Stockholder under this
Agreement and (b) the receipt by Investment Manager of any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with this Agreement; provided, however, that the
delivery of any notice pursuant to this Section 8 shall not limit or otherwise
affect the remedies available to any Party.

 

-7-



--------------------------------------------------------------------------------

9. No Solicitation. The Investment Manager hereby agrees (individually and, so
long as the Investment Manager remains the investment advisor or manager of, or
with power and/or authority to bind, such Company Stockholder, on behalf of each
Company Stockholder) that neither it nor any of its directors, officers or
employees shall, and that it shall use reasonable best efforts to cause its
Representatives not to, directly or indirectly, (a) initiate, solicit or
knowingly encourage, knowingly induce or knowingly facilitate any inquiries,
proposals, or offers which constitute, or could reasonably be expected to lead
to, a Competing Proposal, (b) conduct, participate or engage in any discussions
or negotiations with any Person with respect to any inquiry, proposal, or offer
which constitutes, or could reasonably be expected to lead to, a Competing
Proposal, (c) furnish or provide any non-public information regarding the
Company or its Subsidiaries, or access to the properties, assets or employees of
the Company or its Subsidiaries, to any Person (other than Parent and its
Affiliates and Representatives) in connection with or in response to any
inquiries, proposals, or offers which constitute, or could reasonably be
expected to lead to, a Competing Proposal, (d) enter into any letter of intent
or agreement in principle, or other agreement providing for a Competing Proposal
or (e) resolve, agree or publicly propose to, or permit the Company or any of
its Subsidiaries or any of its or their Representatives to agree or publicly
propose to take any of the actions referred to in clauses (a) – (d).
Notwithstanding anything in this Agreement to the contrary, the Investment
Manager (and its respective Affiliates, directors, officers, employees and
Representatives) may engage in any of the activities restricted by the preceding
provisions of this paragraph with any person if the Company is permitted to
engage in such activities with such person pursuant to Section 7.05 of the
Transaction Agreement, in each case subject to the restrictions and limitations
set forth in such Section 7.05 of the Transaction Agreement. The Investment
Manager further agrees (individually and, so long as the Investment Manager
remains the investment advisor or manager of, or with power and/or authority to
bind, such Company Stockholder, on behalf of each Company Stockholder) that
(i) it shall use its reasonable efforts to cause any Subject Securities not to
be lent out under a securities lending program and (ii) neither it nor any of
its Affiliates, directors, officers or employees shall, and that it shall use
reasonable best efforts to cause its Representatives not to, directly or
indirectly, knowingly encourage, knowingly induce or knowingly facilitate any
revocation of discretionary management authority with respect to any Subject
Securities.

10. Waiver of Certain Actions. The Investment Manager hereby agrees
(individually and, so long as the Investment Manager remains the investment
advisor or manager of, or with power and/or authority to bind, such Company
Stockholder, on behalf of each Company Stockholder) not to commence or
participate in, and to take all actions necessary to opt out of any class in any
class action with respect to, any claim, derivative or otherwise, against
Parent, the Company or any of their respective Subsidiaries or successors
(a) challenging the validity of, or seeking to enjoin or delay the operation of,
any provision of this Agreement or the Transaction Agreement (including any
claim seeking to enjoin or delay the Closing) or (b) alleging a breach of any
duty of the board of directors of the Company or the board of managers of Parent
in connection with the Transaction Agreement, this Agreement or the transactions
contemplated thereby or hereby.

 

-8-



--------------------------------------------------------------------------------

11. Registration Rights.

11.1 Termination of Registration Rights. Each of the Company and the Investment
Advisor (on behalf of the Company Stockholders) acknowledge, confirm and agree
that the Registration Rights Agreement, dated as of February 28, 2017, by and
among the Company and the holders listed on Schedule I thereto will terminate
and shall have no further force or effect upon the consummation of the
Transactions, which termination shall be effective immediately prior to the
Closing.

11.2 Registration Rights Agreement. At the Closing, the Investment Advisor (on
behalf of the Company Stockholders) shall deliver to New Sailfish duly executed
counterparts of the Registration Rights Agreement attached as Exhibit B to the
Transaction Agreement.

12. Miscellaneous.

12.1 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

12.2 Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Party. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns. Any purported assignment in
violation of this Section 12.2 shall not be deemed to prevent Parent from
engaging in any merger, consolidation or other business combination transaction.

12.3 Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(a) Parent, and (b) the Investment Manager on behalf of each of the Company
Stockholders. No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.

 

-9-



--------------------------------------------------------------------------------

12.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by email or facsimile (notice deemed given upon
confirmation of receipt) or sent by a nationally recognized overnight courier
service, such as Federal Express (notice deemed given upon receipt of proof of
delivery), to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

(a) if to any of the Company Stockholders, to it at:

 

  c/o MacKay Shields LLC.   1345 Avenue of the Americas   New York, NY 10105  
Attn: Dohyun Cha            Dohyun.cha@mackayshields.com    

 

with a copy to:

   

 

Attn: Young Lee

             Young.lee@mackayshields.com  

(b) if to Parent, to:

 

  Talos Energy LLC     500 Dallas St., Suite 2000     Houston, TX 77002    
Attention: General Counsel     Facsimile: (713) 351-4100     Email:
bmoss@talosenergyllc.com    

 

with a copy to (which copy shall not constitute notice):

   

 

Vinson & Elkins LLP

    1001 Fannin Street, Suite 2500     Houston, TX 77002     Attention: Stephen
M. Gill                      Lande A. Spottswood     Facsimile: (713) 615-5956  
  Email: sgill@velaw.com                 lspottswood@velaw.com  

Or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

12.5 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.

 

-10-



--------------------------------------------------------------------------------

12.6 Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any Federal court located within
the State of Delaware) (the “Chosen Courts”) and, solely in connection with such
claims, (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (b) waives any objection to the laying of venue in any such action or
proceeding in the Chosen Courts, (c) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any Party and
(d) agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 12.4 or in such other
manner as may be permitted by Law shall be valid and sufficient service thereof.
The consent to jurisdiction set forth in this Section 12.6 shall not constitute
a general consent to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this Section 12.6. The Parties
agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

12.7 Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, may occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 7, it is accordingly agreed
that the Parties shall be entitled to seek an injunction or injunctions, or any
other appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 12.7, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity.

12.8 No Third Party Beneficiaries. Nothing in this Agreement express or implied,
is intended to or shall confer upon any Person other than the Parties any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

12.9 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(C) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 12.9.

 

-11-



--------------------------------------------------------------------------------

12.10 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

12.11 Counterparts. This Agreement may be executed in two or more counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that all
parties need not sign the same counterpart.

12.12 No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement or understanding between
the Parties unless and until (a) the Transaction Agreement is executed and
delivered by all parties thereto, and (b) this Agreement is executed and
delivered by the Parties.

12.13 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the Party incurring such cost or expense, whether or
not the Transactions are consummated.

12.14 Action in Company Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is or
becomes during the term of this Agreement a director or officer of the Company
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company. The Parties
acknowledge and agree that this Agreement is entered into by the Investment
Manager on behalf of the Company Stockholders solely in their capacity as the
Beneficial Owners of shares of Company Common Stock and nothing in this
Agreement shall (a) restrict in any respect any actions taken by the Company
Stockholders or their designees or Representatives who are a director or officer
of the Company solely in his or her capacity as a director or officer of the
Company or (b) be construed to prohibit, limit or restrict such Company
Stockholder from exercising its fiduciary duties as a director or officer of the
Company. For the avoidance of doubt, nothing in this Section 12.14 shall in any
way modify, alter or amend any of the terms of the Transaction Agreement.

12.15 Documentation and Information. The Investment Manager shall not make any
public announcement regarding this Agreement and the transactions contemplated
hereby without the prior written consent of Parent and the Company (in each
case, such consent not to be unreasonably withheld), except as may be required
by applicable Law (provided that reasonable notice of any such disclosure will
be provided to Parent and the Company). The Investment Manager consents to and
hereby authorizes Parent and the Company to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent or the Company reasonably determines to be
necessary in connection with the Transactions and any transactions contemplated
by the Transaction Agreement, the Investment Manager’s identity and voting
authority with respect to the Subject Securities, the existence of this
Agreement and the nature of the Investment Manager’s commitments and obligations
under this Agreement, and the Investment Manager acknowledges that each of
Parent

 

-12-



--------------------------------------------------------------------------------

and the Company may, in their respective sole discretion, file this Agreement or
a form hereof with the SEC or any other Governmental Entity. The Investment
Manager agrees to promptly give Parent and the Company any information they may
reasonably require for the preparation of any such disclosure documents, and the
Investment Manager agrees to promptly notify Parent and the Company of any
required corrections with respect to any written information supplied by the
Investment Manager specifically for use in any such disclosure document, if and
to the extent that any such information shall have become false or misleading in
any material respect. Parent and the Company shall in any instance where the
Investment Manager or information relating thereto is disclosed, use their
respective reasonable best efforts to provide drafts of such disclosures with
sufficient time to enable the Investment Manager to review and provide comments
on such disclosures and Parent and Company shall in good faith consider
incorporating any reasonable modifications requested by the Investment Manager.

12.16 Obligation to Update Schedule A. The Investment Manager agrees that in
connection with any acquisitions or Transfers (to the extent permitted) of
Subject Securities by any Company Stockholder, the Investment Manager will, as
promptly as practicable following the completion of thereof, notify Parent and
the Company in writing of such acquisition or Transfer and the Parties will
update Schedule A to reflect the effect of such acquisition or Transfer.

[Signature pages follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

TALOS ENERGY LLC

 

By:  

/s/ Timothy S. Duncan

Name:   Timothy S. Duncan Title:   President and Chief Executive Officer

 

STONE ENERGY CORPORATION

 

By:  

/s/ Neal P. Goldman

Name:   Neal P. Goldman Title:   Chairman of the Board

 

SIGNATURE PAGE TO

VOTING AGREEMENT



--------------------------------------------------------------------------------

MACKAY SHIELDS LLC, in its capacity as investment manager on behalf of the
Company Stockholders and (to the extent expressly set forth herein) in its
individual capacity

 

By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director

 

SIGNATURE PAGE TO

VOTING AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

As of November 17, 2017 the Company Stockholders Beneficially Own 3,575,276
shares of Company Common Stock, which number excludes shares of Company Common
Stock that may be on loan pursuant to a securities lending program.

 

SCHEDULE A